Title: From Thomas Jefferson to Étienne Lemaire, 25 September 1804
From: Jefferson, Thomas
To: Lemaire, Étienne


               
                  
                     Dear Sir
                  
                  Monticello. Sep. 25. 04
               
               I intended to have set out tomorrow for Washington; but it is now raining and likely to continue so; it is not probable therefore that I shall leave this till the day after tomorrow, in which case I shall be in Washington about Sunday noon. you did right in sending relief to the poor gardener’s family. I have ordered 1,200. bushels of the best coal from Richmond, which may be expected at Washington about the 3d. week of October. I salute you with affection & esteem.
               
                  
                     Th: Jefferson
                  
               
            